Citation Nr: 0630983	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.J.




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in May 2003, which denied the claim.

The appellant provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in July 2006, 
a transcript of which is of record.

When the case was previously before the Board, the Board 
remanded the issue of service connection for cause of death 
for additional development.  That development has been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran died in May 1998 of pneumonia, due to 
pulmonary fibrosis.

3.  During his lifetime, the veteran had not established 
service connection for any disability.

4.  The veteran served in the Republic of Vietnam from 
September 1966 to February 1967.

5.  The veteran is shown to have initially manifested type II 
diabetes mellitus in May 1998.

6.  The veteran's diabetes mellitus is shown as likely as not 
to have played a contributory role in producing or 
accelerating the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by type II diabetes 
mellitus may be presumed to have been due to herbicide 
exposure that was incurred in his period of service in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  By extending the benefit of the doubt to the appellant, 
the now service-connected disability manifested by type II 
diabetes mellitus aided or lent assistance in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons stated below, the Board concludes that 
service connection is warranted for diabetes mellitus Type II 
and that this disease caused the veteran's death.  
Accordingly, no further discussion of the VCAA is necessary 
based on the facts of this case.


Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, type II diabetes mellitus 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2006).  For a service-connected 
disability to constitute a contributory cause it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2006).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that diabetes 
associated with herbicide exposure caused or contributed to 
her husband's death.

The record reflects that the veteran died in May 1998.  The 
Certificate of Death lists the immediate cause of death as 
pneumonia due to pulmonary fibrosis due to rheumatoid 
arthritis.  Coronary artery disease and diabetes are listed 
as "Other significant conditions contributing to death but 
not resulting in the underlying cause."  At the time of the 
veteran's death, service connection had not been granted for 
any disability.

Records of service show overseas duty in the Republic of 
Vietnam from September 1966 to February 1967.  For his 
service, the veteran received the National Defense Service 
Medal, the Vietnam Service Medal with 1 Star, and the 
Republic of Vietnam Campaign Medal.  With evidence of service 
in the Republic of Vietnam established and no affirmative 
evidence indicating the veteran was not exposed to herbicide, 
exposure to herbicide is conceded.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).

The veteran did not establish service connection for any 
disability during his lifetime.  Service medical records are 
negative for indicia of a pulmonary or diabetic condition.  
Following the veteran's death, the appellant has submitted 
private medical records from May 1998 that show the veteran 
was diagnosed with diabetes mellitus type II and using 
insulin.  This evidence establishes that the veteran had 
diabetes mellitus type II as early a May 1998.  As diabetes 
mellitus type II is a disease presumptively caused by 
exposure to herbicides under 38 C.F.R. § 3.307(a), service 
connection is warranted for this condition.

Having established service connection for diabetes mellitus 
type II, the Board's inquiry turns to the question of whether 
this service connected condition was a contributory cause of 
the veteran's death.  As noted above, the veteran died from 
pneumonia.  Private medical records from May 1998 indicate 
that the veteran had a history of heart trouble, including a 
myocardial infarction and a coronary bypass around 1980.  He 
was diagnosed with rheumatoid arthritis in 1989.  These notes 
also refer to a two vessel bypass, performed in September 
1997.  In November 1997, the veteran was treated for 
bilateral pneumonia with congestive failure.  At the time of 
his May 1998 hospitalization, the veteran was diagnosed with 
syncope, dyspnea, hypoxemia, and pulmonary fibrosis.  
Increasing respiratory insufficiency and persistent 
congestive heart failure were described.  Despite aggressive 
efforts, the veteran died following hospitalization in May 
1998.

A review of the record reveals conflicting medical evidence 
regarding the cause of the veteran's death.  An August 2003 
VA examination report includes a discussion of the veteran's 
medical history and indicates the veteran's coronary artery 
disease predates the onset of diabetes by approximately two 
decades and, therefore, the veteran's diabetes mellitus does 
not directly contribute to the veteran's pulmonary fibrosis, 
coronary artery disease, or death.  A July 2004 letter from 
G. D., M. D., on the other hand, indicates that "the diabetes 
could very well relate to the ultimately fatal pneumonia 
since diabetes makes it more difficult to respond to 
infections."  In a second letter, dated March 2005, Dr. D. 
states that the "adult onset type II diabetes that [the 
veteran] had was as likely as not to be related to the 
ultimately fatal pneumonia since diabetes makes it more 
difficult to respond to infections."

The Board finds the evidence to be in relative equipoise in 
showing that the veteran's diabetes mellitus played a 
material role in contributing to the veteran's death.  
Despite competent medical evidence against the veteran's 
claim, there is competent evidence showing that the veteran's 
now service connected diabetes mellitus type II interacted 
with the veteran's long standing diseases and aided or lent 
assistance to the production of death.  By extending the 
benefit of the doubt to the appellant, service connection for 
the cause of the veteran's death is warranted.  See Ortiz, 
274 F.3d at 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


